UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DARYL STEPHEN,
                                  Plaintiff,
                                                                  19-CV-2225 (JPO)
                     -v-
                                                                        ORDER
 TERRY HALL, et al.,
                                  Defendants.


J. PAUL OETKEN, District Judge:

       On February 12, 2020, Plaintiff filed a letter with the Court requesting that the Clerk of

Court issue summonses against Defendants Terry Hall and David Jakab. (Dkt. No. 27.)

However, the Order of Service in this case was issued on October 29, 2019. (Dkt. No. 14.)

Plaintiff chose to appeal that Order of Service. (Dkt. No. 17.) Because Plaintiff chose to appeal,

the Clerk of Court cannot issue summonses until either the Second Circuit resolves his appeal or

Plaintiff withdraws his appeal.

       Accordingly, his request is DENIED.

       SO ORDERED.

Dated: February 18, 2020
       New York, New York

                                                ____________________________________
                                                           J. PAUL OETKEN
                                                       United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS
